As filed with the Securities and Exchange Commission on August 2, 2010 Registration No.333-149290 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 10 TO FORMS-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF CERTAIN REAL ESTATE COMPANIES Cole Credit Property Trust III, Inc. (Exact Name of Registrant as Specified in Its Governing Instruments) 2555 East Camelback Road, Suite400 Phoenix, Arizona 85016 (602)778-8700 (Address, Including Zip Code and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) D. Kirk McAllaster, Jr. Executive Vice President, Chief Financial Officer, Treasurer and Secretary Cole Credit Property Trust III, Inc. 2555 East Camelback Road, Suite400 Phoenix, Arizona 85016 (602)778-8700 (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Agent for Service) Copies to: Lauren Burnham Prevost,Esq. Heath D. Linsky,Esq. Morris, Manning& Martin, LLP 1600 Atlanta Financial Center 3343 Peachtree Road, N.E. Atlanta, Georgia 30326-1044 (404)233-7000 Approximate date of commencement of proposed sale to the public: As soon as practicable following effectiveness of this Registration Statement. If any of the securities registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check following box:þ If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.þ Registration No. 333-149290 If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of a “large accelerated filer,” “accelerated filer” and “smaller reporting company” in12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Smallerreportingcompanyo (Do not check if a smaller reporting company) Explanatory Note: This Post-Effective Amendment No. 10 to the Registration Statement on Form S-11 (Registration No. 333-149290) is filed pursuant to Rule 462(d) under the Securities Act of 1933 solely to add certain exhibits not previously filed with respect to such Registration Statement Item 36. Financial Statements and Exhibits (b) Exhibits The following exhibits are filed as part of this registration statement. Ex. Description Loan Agreement dated May 19, 2010 by and between Cole Credit Property Trust III, Inc. as borrower and JPMorgan Chase Bank, N.A., as lender. Loan Agreement dated June 4, 2010 by and between Cole Credit Property Trust III, Inc. as borrower and Goldman Sachs Commercial Capital, L.P., as lender. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-11 and has duly cause this Post-Effective Amendment No. 10 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Phoenix, State of Arizona, on the 2nd day of August, 2010. Cole Credit Property Trust III, Inc. By: /s/ CHRISTOPHER H. COLE Christopher H. Cole Chief Executive Officer and President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 10 to the Registration Statement has been signed by the following persons in the capacities indicated and on the dates indicated. Signature Title Date /s/ CHRISTOPHER H. COLE Chief Executive Officer, President and Director August 2, 2010 Christopher H. Cole (Principal Executive Officer) /s/ D. KIRK MCALLASTER, JR. Executive Vice President, Chief Financial Officer, Treasurer and Secretary August 2, 2010 D. Kirk McAllaster, Jr. (Principal Financial and Accounting Officer) /s/ MARC T. NEMER Director August 2, 2010 Marc T. Nemer * Director August 2, 2010 Thomas A. Andruskevich * Director August 2, 2010 Marcus E. Bromley * Director August 2, 2010 Scott P. Sealy, Sr. * Director August 2, 2010 Leonard W. Wood * By: /s/ D. KIRK MCALLASTER, JR. August 2, 2010 D. Kirk McAllaster, Jr. Attorney-in-fact
